DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 17-20 and 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,792,849 (hereinafter referred to as ‘849). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regards to claim 1, ‘849 teaches an injection molding apparatus comprising an injection molding machine (IMM), a heated manifold having a distribution channel manifold into which injection fluid, a mold having a cavity communicating with a fluid delivery channel that receives injection fluid from the distribution channel, the fluid delivery channel delivering fluid at a downstream end to a gate that communicates with the cavity, the gate being controllably opened and closed to control flow of the fluid into the cavity during the course of an injection cycle, the apparatus including a valve comprised of an actuator having a rotor driven at a rotor speed, the rotor being interconnected to a distal end of an elongated shaft and adapted to drivably transmit rotational motion of the rotor to rotational motion of the shaft at a speed, the actuator being mounted to one or the other of a top clamp plate or the IMM, the elongated shaft being interconnected at a proximal end to a converter, the converter being adapted to transmit rotational motion of the shaft to linear motion of a linear drive member, the linear drive member being interconnected to a valve pin arranged within the fluid delivery channel for upstream and downstream movement along a linear path of travel between a gate closed and open position as claimed, the elongated shaft having a shaft axis , a length or configuration selected and adapted such that the actuator is mountable on the apparatus in a position or disposition that is isolated, separated, or insulated from significant or substantial exposure to or transmission of heat from the heated manifold through air or metal to metal contact between the heated manifold and the actuator (claim 1, 14, 20, 22 and 26).
With regards to claims 2-12 and 31, ‘849 teaches the limitations in claims 2-12.
With regards to claim 14, ‘849 teaches the limitation in claim 13.
With regards to claims 17-20, ‘849 teaches the limitations in claims 16-19.
With regards to claim 26, ‘849 teahces the limitations in claim 25.
With regards to claims 27-30, ‘849 teaches the limitations of the claim in claims 1-4 and 6.
With regards to claims 32-39, ‘849 teaches the limitations in claims 6-11, 20 and 22.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13, 15, 16 and 21-25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 14, 15 and 20-24 of prior U.S. Patent No. 10,792,849. This is a statutory double patenting rejection.

Duplicate Claims
Applicant is advised that should claim 5 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, 12, 17-20, 26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Galati (Pub No 2014/0319729).
With regards to claim 1, Galati teaches an injection molding apparatus comprising an injection molding machine with a heated manifold (24) having a distribution channel for delivery of material to mold (19) in which a gate has a controlled valve pin (31) (Fig. 1, 2, ¶ 0086) comprising an actuator having a rotor connected to the distal end of rotor shaft (61) to impart rotational motion at a speed with the actuator mounted to a top clamp plate (45) (Fig. 1-2).  Galati teaches that the elongated shaft is interconnected at the proximal end to a converter (gear box 58) adapted to transmit the rotational motion of the shaft to linear motion of the valve pin between an opened and closed position (¶ 0081-0086).  Galati teaches that the elongated shaft has an axis and is configured such that the actuator is cold and mounted with radial clearance from other components (Fig. 1, ¶ 0103).
With regards to claims 5 and 31, Galati teaches that the actuator is controllably driven (¶ 0026).
With regards to claim 6, the shaft (61) of Galati is interpreted as rigid as it is not flexible and transfers rotational power to the converter box necessarily requiring a requisite degree of rigidity. 
With regards to claims 7-10, Galati teaches including a position sensor for the pin position or drive members with signals for the controller operating a corresponding program to move the valve pin at a desired velocity (¶ 0095).
With regards to claims 12 and 19-20, Galati teaches that the heated manifold is mounted as claimed (Fig. 1, 2, ¶ 0103).
With regards to claim 17, Galati teaches that the shaft is connected to the converter in an arrangement in which the shaft axis is radially normal to the linear path of travel of the valve pin (Fig. 1).
With regards to claim 18, Galati teaches that the valve pin is mounted to the manifold (¶ 0103-0105).
With regards to claim 26, Galati teaches a method of injection molding as claimed using the cavity of claim 1 above (claim 17-19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galati (Pub No 2014/0319729) as applied to claim 1 above, and further in view of Esser (Pub No 2014/0004218).
With regards to claim 2-4, Galati as applied to claim 1 above teaches using a rotor interconnected to an elongated shaft, but does not explicitly teach a torque increasing or speed reducing device between the rotor and the shaft such that the torque or speed of the rotor is different than the torque or speed of the elongated shaft.
Esser teaches that it was known in the art at the time the invention was effectively filed to position a speed-torque varying component between an electrical motor (similar to the rotor of Galati) and a conversion assembly to convert rotational motion to the linear motion of a valve pin in an injection molding device (Abstract, Fig. 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a known improvement to a similar device such as the inclusion of a speed-torque varying means between a motor and a conversion assembly as discussed in Esser in the device of Galati as doing so presents a reasonable expectation of success, and doing so allows for an improved actuation system as discussed in Esser.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galati (Pub No 2014/0319729) as applied to claim 7 above, and further in view of Tan et al. (Pub No 2014/0035563).
With regards to claim 11, Galati teaches a position sensor for the valve pin or actuator, but does not explicitly teach the use of a Hall effect sensor; however, as discussed in Tan it was commonly known in the art at the time the invention was made to use a Hall effect sensor for a position sensor in a valve pin actuator presenting a reasonable expectation of success, (Abstract, ¶ 0074).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a Hall effect sensor for the sensor of Galati as Galati does not teach a specific sensor prompting one of ordinary skill to look to related art.


Claim 27-30, 32-36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galati (Pub No 2014/0319729) in view of Esser (Pub No 2014/0004218).
With regards to claims 27-30, Galati teaches an injection molding apparatus comprising an injection molding machine with a heated manifold (24) having a distribution channel for delivery of material to mold (19) in which a gate has a controlled valve pin (31) (Fig. 1, 2, ¶ 0086) comprising an actuator having a rotor connected to the distal end of rotor shaft (61) to impart rotational motion at a speed with the actuator mounted to a top clamp plate (45) (Fig. 1-2).  Galati teaches that the elongated shaft is interconnected at the proximal end to a converter (gear box 58) adapted to transmit the rotational motion of the shaft to linear motion of the valve pin between an opened and closed position (¶ 0081-0086).  Galati teaches that the elongated shaft has an axis and is configured such that the actuator is cold and mounted with radial clearance from other components (Fig. 1, ¶ 0103).
Galati does not explicitly teach a torque increasing or speed reducing device between the rotor and the shaft such that the torque or speed of the rotor is different than the torque or speed of the elongated shaft.
Esser teaches that it was known in the art at the time the invention was effectively filed to position a speed-torque varying component between an electrical motor (similar to the rotor of Galati) and a conversion assembly to convert rotational motion to the linear motion of a valve pin in an injection molding device (Abstract, Fig. 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a 
With regards to claim 32, the shaft (61) of Galati is interpreted as rigid as it is not flexible and transfers rotational power to the converter box necessarily requiring a requisite degree of rigidity. 
With regards to claims 33-36, Galati teaches including a position sensor for the pin position or drive members with signals for the controller operating a corresponding program to move the valve pin at a desired velocity (¶ 0095).
With regards to claims 38 and 39, Galati teaches that the heated manifold is mounted as claimed (Fig. 1, 2, ¶ 0103).


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galati (Pub No 2014/0319729) in view of Esser (Pub No 2014/0004218) as applied to claim 27 above, and further in view of Tan et al. (Pub No 2014/0035563).
With regards to claim 37, Galati teaches a position sensor for the valve pin or actuator, but does not explicitly teach the use of a Hall effect sensor; however, as discussed in Tan it was commonly known in the art at the time the invention was made to use a Hall effect sensor for a position sensor in a valve pin actuator presenting a reasonable expectation of success, (Abstract, ¶ 0074).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a Hall effect sensor for the sensor of Galati as Galati does not teach a specific sensor prompting one of ordinary skill to look to related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742